Citation Nr: 1128284	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-33 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for a prostate condition.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a jaw injury with temporomandibular joint dysfunction (TMJ). 

5.  Entitlement to service connection for a cholesteatoma of the left ear.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.  Thereafter, the Wilmington, Delaware, RO assumed jurisdiction.  

The Veteran appeared at a teleconference hearing at the RO before the undersigned Veterans Law Judge in June 2010.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for headaches, a jaw injury with TMJ, and a cholesteatoma tumor of the left ear, are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

At his June 2010 Board teleconference hearing, the Veteran testified that he wished to withdraw his appeal as to the issues of entitlement to service connection for a skin disorder and a prostate condition.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as it relates to the issues of entitlement to service connection for a skin disorder and a prostate condition, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


Skin Disorder and Prostate Condition

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  The Veteran, at his June 2010 teleconference hearing, withdrew his appeal as to the issues of service connection for a skin disorder and a prostate condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to these issues.


ORDER

The appeal, as to the issues of entitlement to service connection for a skin disorder and a prostate condition, is dismissed.



REMAND

As it relates to the claims of service connection for headaches; a jaw disorder, to include TMJ; and a cholesteatoma tumor of the left ear, the Board notes that the Veteran has related all of these issues to a blast that he sustained in service while serving in Vietnam.  The Board finds the Veteran's testimony credible with regard to the inservice explosion as it is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  The Board further observes that the Veteran is in receipt of the Combat Infantry Badge.

The Veteran has also testified as to having had continuous problems with headaches and jaw/dental problems since service, following the inservice explosion.  The Board notes that the Veteran has submitted treatment records demonstrating treatment for headaches and jaw pain, including TMJ, in conjunction with his claim.  The Board further observes that the Veteran reported having surgery to remove the tumor, which he stated had its onset following the inservice explosion.  

The Board notes that the Veteran has not been afforded VA examinations with regard to any of his claimed disorders during the course of the appeal.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the etiology of any current headache disorder.  All indicated tests and studies should be performed, and all findings must be reported in detail.  The claims folder must be made available to the examiner for review and the examiner must note such review in the report.

The examiner should answer the following question: Is it at least as likely as not (50 percent probability or greater) that any current headache disorder, if found, is related to the Veteran's period of active service?  When rendering the opinion, the examiner must take into account that the claimed inservice explosion as reported by the Veteran did occur and must make notation of such in his/her report.  The examiner must provide detailed rationale for this opinion.

2.  The Veteran should be scheduled for a VA examination to determine the etiology of any current jaw injury with TMJ.  All indicated tests and studies should be performed, and all findings must be reported in detail.  The claims folder must be made available to the examiner for review and the examiner must note such review in the report.

The examiner should answer the following question:  Is it at least as likely as not (50 percent probability or greater) that any current jaw injury with TMJ, if found, is related to the Veteran's period of active service?  When rendering the opinion, the examiner must take into account that the claimed inservice explosion as reported by the Veteran did occur and must make notation of such in his/her report.  The examiner must provide detailed rationale for this opinion.

3.  The Veteran should be scheduled for a VA examination to determine the etiology of any cholesteatoma tumor of the left ear, and/or residuals thereof.  All indicated tests and studies should be performed, and all findings must be reported in detail.  The claims folder must be made available to the examiner for review and the examiner must note such review in the report. 

The examiner should answer the following question:  Is it at least as likely as not (50 percent probability or greater) that any current cholesteatoma tumor of the left ear, and/or residuals thereof, if found, is related to the Veteran's period of active service?  When rendering the opinion, the examiner must take into account that the claimed inservice explosion as reported by the Veteran did occur and must make notation of such in his/her report.  The examiner must provide detailed rationale for this opinion.

4.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issues on appeal.  

If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


